In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-0726V
                                        UNPUBLISHED


    FRANK GIBBS,                                            Chief Special Master Corcoran

                        Petitioner,                         Filed: March 17, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Tetanus Diphtheria
                                                            acellular Pertussis (Tdap) Vaccine;
                       Respondent.                          Shoulder Injury Related to Vaccine
                                                            Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Matthew Murphy, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On May 16, 2019, Frank Gibbs filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that he suffered left shoulder injuries related to vaccine
administration (“SIRVA”) as a result of a Tetanus Diphtheria acellular Pertussis (“Tdap”)
vaccine received on June 14, 2018. Petition at 1. Petitioner further alleges that he
received the vaccine in the United States, his pain lasted longer than six months, and that
neither Petitioner nor any other party has ever received compensation in the form of an
award or settlement for Petitioner’s vaccine-related injury. Petition at ¶¶ 1, 7, 8; Ex. 1 at
1. The case was assigned to the Special Processing Unit of the Office of Special Masters.
1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
        On March 16, 2022, Respondent filed an amended Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1 (ECF No. 43). Specifically, Respondent agrees that “petitioner has satisfied
the criteria set forth in the Vaccine Injury Table (“Table”) and the Qualifications and Aids
to Interpretation (“QAI”) for SIRVA.” Id. at 5. Respondent further agrees that “the records
show that petitioner timely filed his case, that he received the Tdap vaccine in the United
States, and that he satisfies the statutory severity requirement by suffering the residual
effects or complications of his injury for more than six months after vaccine
administration.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                        s/Brian H. Corcoran
                                                        Brian H. Corcoran
                                                        Chief Special Master




                                             2